DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
The preliminary amendment filed on March 5, 2020 is acknowledged.  Action on the merits of claims 1-20 follows.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed March 5, 2020 and May 20, 2020 have been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Drawings
The drawings received March 5, 2020 are acceptable for examination purposes.
Specification
The specification received March 5, 2020 has been reviewed for examination purposes.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the cited prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the battery mounting unit of at least claim 1 the battery mounting unit comprising the particular connection terminal, lever rotatable about a fulcrum, the lever being located at a side at which the connection terminal is located when seen from the battery device in a state where the external terminal is fitted to the connection terminal, wherein one of the external terminal or connection terminal is elastically deformable to fit each other by sandwiching with the other one of the external terminal or the connection terminal and the lever includes an arm including the fulcrum and a first action part, the first action part being located closer to the battery device than the fulcrum in the state where the external terminal of the battery device is fitted to the connection terminal and being configured to contact the battery device when the lever rotates about the fulcrum and a gripper connected to a side of the arm opposite to the first action part with respect to the fulcrum, and when the lever rotates about the fulcrum by a force applied to the gripper, the first action part applies a force to the battery device such that the battery device slides in a direction in which the fitting between the external terminal and the connection terminal is canceled.
It is noted that the cited ISR and corresponding Written Opinion lists JP 10-161775, 10-144274 and 8-303427 as Y references to at least claim 1.  However, the Examiner does not consider these references to reasonably teach, suggest or render obvious the invention of at least claim 1.  
With respect to JP 10-161775, the invention therein is the particular restraining part 20.  The Examiner does not consider it obvious to modify the restraining part 20 of this reference to a different design as this restraining part 20 is an essential aspect of the invention of the reference.  Similarly, JP 10-144-274 and 8-303427 each teach of respective unique attachment mechanisms for holding and releasing a battery from an electronic device directly and while each of these references rely on the principle of leverage to release a battery from an electronic device, the particular lever and location of the lever in relation to the terminal(s) is not reasonably disclosed in these references.
The combination of unique features recited in at least claim 1 provides for a particular battery mounting structure that utilizes the principle of leverage by the lever to facilitate attaching and detaching therein according to the structure recited therein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application No. 2004/0058231 discloses a battery mounting unit including a lock mechanism 40.  U.S. Patent Application No. 2012/0145852 discloses a battery mounting unit.  WO 2017022394 discloses a battery mounting device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725